Bryskin v Mann (2019 NY Slip Op 08969)





Bryskin v Mann


2019 NY Slip Op 08969


Decided on December 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2019

Gische, J.P., Mazzarelli, Singh, Moulton, JJ.


10589 653348/16

[*1] Matthew W. Bryskin, et al., Plaintiffs-Respondents,
vEric Mann, et al., Defendants-Appellants, John Does 1-10, Defendants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (O. Peter Sherwood, J.), entered on or about August 24, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 10, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 17, 2019
CLERK